Exhibit 10.1

 

GRAPHIC [g66821kii001.jpg]

 

SEMTECH CORPORATION

2013 LONG-TERM EQUITY INCENTIVE PLAN

PERFORMANCE RESTRICTED STOCK UNIT AWARD CERTIFICATE

 

THIS AWARD is made this February 26, 2014 (the “Award Date”) by Semtech
Corporation, a Delaware corporation (the “Corporation”), to Mohan R. Maheswaran
(the “Participant”).

 

R E C I T A L S

 

A.  The Corporation has established the Corporation’s 2013 Long-Term Equity
Incentive Plan (the “Plan”) in order to provide eligible persons of the
Corporation with an opportunity to acquire shares of the Corporation’s common
stock, par value $0.01 per share (the “Common Stock”).

 

B.  The Plan Administrator has determined that it would be in the best interests
of the Corporation and its stockholders to grant the restricted stock unit award
(the “Award”) described in this Award Certificate to the Participant as
compensation, as an inducement to remain in the service of the Corporation, and
as an incentive for increasing efforts during such service.

 

NOW, THEREFORE, this Award is made on the following terms and conditions:

 

1.                                      Definitions and Incorporation. 
Capitalized terms used in this Award Certificate and not otherwise defined
herein shall have the meanings given to such terms in the Plan.  The Plan is
hereby incorporated in and made a part of this Award Certificate as if fully set
forth herein.

 

2.                                      Award of Stock Units.  Pursuant to the
Plan, the Corporation hereby awards to the Participant as of the date hereof an
Award with respect to two hundred twenty thousand (220,000) restricted stock
units (subject to adjustment in accordance with Section 7 of the Plan) (the
“Stock Units”), which Stock Units are restricted and subject to forfeiture on
the terms and conditions hereinafter set forth.  As used herein, the term “Stock
Unit” shall mean a non-voting unit of measurement which is deemed solely for
purposes of calculating the amount of payment under the Plan and this Award
Certificate to be equivalent to one outstanding share of the Common Stock
(subject to adjustment in accordance with Section 7 of the Plan).  The Stock
Units shall be used solely as a device for the determination of the payment to
eventually be paid to the Participant if such Stock Units vest pursuant to
Section 4 hereof.  The Stock Units shall not be treated as property or as a
trust fund of any kind.  The Participant acknowledges that the Plan
Administrator may use a broker or other third party to facilitate its restricted
stock unit award recordkeeping and agrees to comply with any administrative
rules and procedures regarding restricted stock unit awards as may be in place
from time to time.  The Participant acknowledges and agrees that the Corporation
may require that any Common Stock received under the Award be deposited in a
brokerage account (in the name of the Participant) with a broker designated by
the Corporation, and the Participant agrees to take such reasonable steps as the
Corporation may require to open and maintain such an account.

 

1

--------------------------------------------------------------------------------


 

3.                                      Rights as a Shareholder; Dividends and
Voting.

 

(a)                                 Limitations on Rights Associated with
Units.  The Participant shall have no rights as a shareholder of the
Corporation, no dividend rights (except as expressly provided in
Section 3(b) below with respect to dividend equivalent rights) and no voting
rights, with respect to the Stock Units and any shares of Common Stock
underlying such Stock Units.

 

(b)                                 Dividend Equivalent Rights Distributions. 
In the event that the Corporation pays an ordinary cash dividend on its Common
Stock and the related dividend payment record date occurs at any time after the
Award Date and before all of the Stock Units subject to the Award have either
been paid pursuant to Section 5 or terminated pursuant to Section 4, the
Corporation shall credit the Participant as of such record date with an
additional number of Stock Units equal to (i) the per-share cash dividend paid
by the Corporation on its Common Stock with respect to such record date,
multiplied by (ii) the total number of outstanding and unpaid Stock Units
(including any dividend equivalents previously credited hereunder) (with such
total number adjusted pursuant to Section 7.1 of the Plan and/or Section 9
hereof) subject to the Award as of such record date, divided by (iii) the fair
market value of a share of Common Stock (as determined under the Plan) on such
record date.  Any Stock Units credited pursuant to the foregoing provisions of
this Section 3(b) shall be subject to the same vesting, payment and other terms,
conditions and restrictions as the original Stock Units to which they relate. 
No crediting of Stock Units shall be made pursuant to this Section 3(b) with
respect to any Stock Units which, as of such record date, have either been paid
pursuant to Section 5 or terminated pursuant to Section 4.

 

4.                                      Vesting; Termination of Employment.

 

(a)                                 Vesting in General.  Subject to Sections
4(c) and (d) below, the Award shall be eligible to vest and become
nonforfeitable during the Performance Period (as defined below) as follows:

 

(i)                                     The Award shall vest and become
nonforfeitable with respect to thirty percent (30%) of any then unvested portion
of the total number of Stock Units subject to the Award (subject to adjustment
under Section 7.1 of the Plan) if, during any consecutive one hundred twenty
(120) calendar day period that commences and ends during the Performance Period
(as defined below), the 120-Day Average Price (as defined below) equals or
exceeds thirty five dollars ($35.00).  In such event, the vesting date for such
portion of the Award shall be the last day of the applicable 120-day period.

 

(ii)                                  The Award shall vest and become
nonforfeitable with respect to any then unvested portion of the total number of
Stock Units subject to the Award (subject to adjustment under Section 7.1 of the
Plan) if, during any consecutive one hundred twenty (120) calendar day period
that commences and ends during the Performance Period, the 120-Day Average Price
equals or exceeds forty dollars ($40.00).  In such event, the vesting date for
such portion of the Award shall be the last day of the applicable 120-day
period.

 

No proportionate vesting will apply as to any 120-Day Average Price that falls
short of the applicable stock price level set forth above.  If clause (i) above
is satisfied, such clause shall thereafter cease to apply (it being intended
that a maximum of thirty percent (30%) of the total number of Stock Units
subject to the Award may vest pursuant to such clause).  Furthermore, if clause
(ii) is satisfied concurrently with clause (i), clause (ii) above shall control.

 

2

--------------------------------------------------------------------------------


 

For purposes hereof, “Performance Period” means the period commencing on the
Award Date and ending on the fifth (5th) anniversary of the Award Date.  For
purposes hereof, “120-Day Average Price” means the average per-share closing
price of the Corporation’s Common Stock (as reported on the Global Market or, if
the Corporation’s Common Stock is not then listed on the Global Market, as
reported on the principal national securities exchange on which the
Corporation’s Common Stock is then listed or admitted to trade) for the days
that the Corporation’s Common Stock was traded on such exchange during the
applicable 120-day period.

 

(b)                                 Change in Control Event.  Notwithstanding
Section 7.2 of the Plan and subject to Sections 4(c) and (d) below, the Award
shall vest and become nonforfeitable with respect to any then unvested portion
of the total number of Stock Units subject to the Award (subject to adjustment
under Section 7.1 of the Plan) immediately prior to the consummation of a Change
in Control Event (as defined below) that occurs at any time during the
Performance Period and pursuant to which holders of the Corporation’s Common
Stock at the time of such event become entitled to receive per-share
consideration having a value equal to or greater than forty dollars ($40.00). 
For purposes of clarity, this Section 4(b) shall not be applicable to a Change
in Control Event that is not actually consummated during the Performance
Period.  In the event a Change in Control Event occurs during the Performance
Period pursuant to which awards that are then outstanding under the Plan are to
be terminated pursuant to the terms of Section 7.2 of the Plan in connection
with such Change in Control Event, the Award may be terminated in connection
with such Change in Control Event without it becoming vested, subject only to
any vesting that may be required under this Section 4(b) and notwithstanding the
provisions of Section 7.2 of the Plan that would generally provide for the
accelerated vesting of the Award in such circumstances.  Nothing contained
herein shall confer upon the Board any obligation to pursue a transaction that
may constitute a Change in Control Event or to take any action or inaction with
respect thereto, and neither the Participant nor his beneficiaries or personal
representatives shall have any claim hereunder against the Board or the
Administrator, or the Corporation or any employees, directors, officers or
agents of the Corporation or any Subsidiary, as a result of any such action or
inaction.

 

For purposes hereof, a “Change in Control Event” shall mean (i) a merger or
consolidation in which the stockholders of the Corporation immediately prior to
such merger or consolidation do not hold, immediately after such merger or
consolidation, more than 50% of the combined voting power of the surviving or
acquiring entity (or parent corporation thereof), or (ii) any person shall
become the beneficial owner of over 50% of the Corporation’s outstanding Common
Stock or the combined voting power of the Corporation’s then outstanding voting
securities entitled to vote generally, or become a controlling person as defined
in Rule 405 promulgated under the Securities Act.

 

(c)                                  Termination of Award at the end of
Performance Period.  Notwithstanding anything contained in this Award
Certificate or the Plan to the contrary, any Stock Units (and related dividends)
subject to the Award that have not become vested pursuant to Sections 4(a) or
4(b) of this Award Certificate as of or prior to the last day of the Performance
Period shall automatically terminate and be cancelled as of the last day of the
Performance Period without payment of any consideration by the Corporation and
without any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be.

 

3

--------------------------------------------------------------------------------


 

(d)                                 Effect of Termination of Employment. 
Notwithstanding anything to the contrary contained in any employment or similar
agreement entered into by and between the Participant and the Corporation, if
the Participant’s employment with the Corporation is terminated for any reason,
whether with or without cause, voluntarily or involuntarily, by the Participant
or by the Corporation, or due to the Participant’s death or disability, then the
Stock Units (and related dividends) which have not vested as of the date that
the Participant ceases to be employed by the Corporation (the “Termination
Date”) shall automatically terminate and be cancelled as of the Termination Date
without payment of any consideration by the Corporation and without any other
action by the Participant, or the Participant’s beneficiary or personal
representative, as the case may be.  The Participant has no right to pro-rated
vesting with respect to the Award if his employment by the Corporation
terminates before any applicable vesting date with respect to the Award
(regardless of the portion of the Performance Period the Participant was
employed by the Corporation).

 

5.                                      Timing and Manner of Payment of Stock
Units.  On or as soon as practicable following (and in all events within thirty
(30) days after) the vesting of any portion of the Award pursuant to Section 4,
the Corporation shall deliver to the Participant a number of shares of Common
Stock equal to the number of Stock Units subject to the Award that vested on
that particular vesting date; provided, however, that the Corporation reserves
the right to settle any Stock Units credited as dividend equivalents pursuant to
Section 3(b) by cash payment.  In the event of such a cash payment, the cash
payable with respect to a Stock Unit shall equal the fair market value of a
share of Common Stock (such fair market value determined under the Plan) as of
the vesting date of that Stock Unit.  The Corporation’s obligation to deliver
shares of Common Stock or otherwise make payment with respect to vested Stock
Units is subject to the condition precedent that the Participant or other person
entitled under the Plan to receive any shares with respect to the vested Stock
Units deliver to the Corporation any representations or other documents or
assurances required pursuant to Section 8.1 of the Plan.  The Participant shall
have no further rights with respect to any Stock Units that are paid pursuant to
this Section 5 or that terminate pursuant to Sections 4(c) or (d).

 

6.                                      Non-Transferability of Award.  This
Award is personal and, prior to the time they have become vested pursuant to
Section 4 hereof, neither the Stock Units nor any rights hereunder may be
transferred, assigned, pledged or hypothecated by the Participant in any way
(whether by operation of law or otherwise), other than by will or the laws of
descent and distribution, nor shall any such rights be subject to execution,
attachment or similar process; provided, however, that such restrictions shall
not apply to transfers to the Corporation.  Except as otherwise provided herein,
any attempted alienation, assignment, pledge, hypothecation, attachment,
execution or similar process, whether voluntary or involuntary, with respect to
all or any part of the Participant’s unvested rights under this Award, shall be
null and void.

 

7.                                      Not a Contract of Employment.  Nothing
in this Award Certificate gives the Participant the right to remain in the
employ of or other service to the Corporation or any Subsidiary or to affect the
absolute and unqualified right of the Corporation and any of its Subsidiaries to
terminate the Participant’s employment or other service at any time for any
reason or no reason and with or without cause or prior notice.  Except to the
extent explicitly provided otherwise in a then effective written employment
contract executed by the Participant and the Corporation, the Participant is an
at will employee whose employment may be terminated without liability at any
time for any reason.  By accepting this Award, the Participant acknowledges and
agrees that (a) any person who is terminated before full vesting of an award,
such as the one granted to the Participant by this Award Certificate, could
attempt to argue that he was terminated to preclude vesting, (b) the Participant
promises never to make such a claim, and (c) in any event, the Participant has
no right to pro-rated vesting with respect to the Award if his employment or
other service terminates before any applicable vesting date with respect to the
Award (regardless of the portion of the vesting period the Participant was
actually employed by the Corporation and/or any of its Subsidiaries).

 

4

--------------------------------------------------------------------------------


 

8.                                      Tax Consequences.

 

(a)                                 Tax Consultation.  The Participant may
suffer adverse tax consequences as a result of his acquisition or disposition of
the Stock Units.  The Participant will be solely responsible for satisfaction of
any taxes that may arise (including taxes arising under Section 409A of the
Code) with respect to the Award.  The Corporation shall not have any obligation
whatsoever to pay such taxes.  The Corporation has not and will not provide any
tax advice to the Participant.  The Participant should consult with his own
personal tax advisors to the extent he deems advisable in connection with the
acquisition or disposition of the Stock Units.

 

(b)                                 Withholding.  Upon any distribution of
shares of Common Stock in respect of the Stock Units, the Corporation shall
automatically reduce the number of shares to be delivered by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (with the “fair market value” of such shares determined in
accordance with the applicable provisions of the Plan), to satisfy any
withholding obligations of the Corporation or its Subsidiaries with respect to
such distribution of shares at the minimum applicable withholding rates.  In the
event that the Corporation cannot legally satisfy such withholding obligations
by such reduction of shares, or in the event of a cash payment or any other
withholding event in respect of the Stock Units, the Corporation (or a
Subsidiary) shall be entitled to require a cash payment by or on behalf of the
Participant and/or to deduct from other compensation payable to the Participant
any sums required by federal, state or local tax law to be withheld with respect
to such distribution or payment.

 

9.                                      Adjustments Upon Specified Events.  Upon
the occurrence of certain events relating to the Corporation’s stock
contemplated by Section 7.1 of the Plan, the Plan Administrator shall make
adjustments in accordance with such section in the number of Stock Units then
outstanding and the number and kind of securities that may be issued in respect
of the Award.  No such adjustment shall be made with respect to any ordinary
cash dividend for which dividend equivalents are credited pursuant to
Section 3(b).  Furthermore, the Plan Administrator shall equitably and
proportionately adjust the stock price performance goals set forth herein to the
extent necessary to preserve the intended incentives and benefits and mitigate
the impact of any stock split (including a stock split in the form of a stock
dividend) or reverse stock split.  In addition, if the Corporation pays a
dividend (other than a stock dividend) during the Performance Period, in
determining the 120-Day Average Price the amount of such dividend (without
interest or other earnings factor) shall be added back to the closing price of
the Corporation’s Common Stock for each applicable trading day that occurs after
such dividend, beginning with the first day on which the Common Stock trades on
an ex-dividend basis.  Similarly, if the Corporation pays a dividend (other than
a stock dividend) during the Performance Period and prior to a Change in Control
Event, in determining the per-share consideration in connection with such Change
in Control Event for purposes of Section 4(b), the amount of such dividend
(without interest or other earnings factor) shall be added back to the per share
consideration that would otherwise be taken into account for pursuant of
Section 4(b).  The Plan Administrator shall reasonably determine the value of
any non-cash dividends.

 

10.                               Severability.  In the event that any provision
or portion of this Award Certificate shall be determined to be invalid or
unenforceable for any reason, in whole or in part, in any jurisdiction, the
remaining provisions of this Award Certificate shall be unaffected thereby and
shall remain in full force and effect to the fullest extent permitted by law in
such jurisdiction, and such invalidity or unenforceability shall have no effect
in any other jurisdiction.

 

5

--------------------------------------------------------------------------------


 

11.                               Binding Effect.  This Award Certificate shall
extend to, be binding upon and inure to the benefit of the Participant and the
Participant’s legal representatives, heirs, successors and assigns (subject,
however, to the limitations set forth in Section 6 with respect to the transfer
of this Award Certificate or any rights hereunder or of the Stock Units), and
upon the Corporation and its successors and assigns, regardless of any change in
the business structure of the Corporation, be it through spin-off, merger, sale
of stock, sale of assets or any other transaction.

 

12.                               Notices.  Any notice to the Corporation
contemplated by this Award Certificate shall be in writing and addressed to it
in care of its Corporate Secretary; and any notice to the Participant shall be
addressed to him at the address on file with the Corporation on the date hereof
or at such other address as he may hereafter designate in writing.

 

13.                               Entire Agreement.  This Award Certificate,
together with the Plan, constitutes the entire understanding between the
Corporation and the Participant with regard to the subject matter of this Award
Certificate.  They supersede any other agreements, representations or
understandings (whether oral or written and whether express or implied) which
relate to the subject matter of this Award Certificate.

 

14.                               Waiver.  The waiver of any breach of any duty,
term or condition of this Award Certificate shall not be deemed to constitute a
waiver of any preceding or succeeding breach of the same or of any other duty,
term or condition of this Award Certificate.

 

15.                               Interpretation.  The interpretation,
construction, performance and enforcement of the terms and conditions of this
Award Certificate and the Plan shall lie within the sole discretion of the Plan
Administrator, and the Plan Administrator’s determinations shall be conclusive
and binding on all interested persons.

 

16.                               Choice of Law; Arbitration.  This Award
Certificate shall be governed by, and construed in accordance with, the laws of
the State of California (disregarding any choice-of-law provisions).  Any
dispute or disagreement regarding the Participant’s rights under this Award
Certificate shall be settled solely by binding arbitration in accordance with
applicable rules of the American Arbitration Association.

 

17.                               Construction.  It is intended that the terms
of the Award will not result in the imposition of any tax liability pursuant to
Section 409A of the Code.  This Award Certificate shall be construed and
interpreted consistent with that intent.

 

18.                               Clawback Policy. The Award is subject to the
terms of the Corporation’s recoupment, clawback or similar policy as it may be
in effect from time to time, as well as any similar provisions of applicable
law, any of which could in certain circumstances require repayment or forfeiture
of the Award or any shares of Common Stock or other cash or property received
with respect to the Award (including any value received from a disposition of
the shares acquired upon payment of the Award).

 

 

SEMTECH CORPORATION,

 

a Delaware corporation

 

 

 

By:

/s/ Emeka Chukwu

 

 

Emeka Chukwu

 

 

Executive Vice President - Finance and Chief Financial Officer

 

6

--------------------------------------------------------------------------------